Citation Nr: 1237203	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  06-07 514	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1976 and from January 1977 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision, by the Waco, Texas RO, which denied the Veteran's attempt to reopen a claim of entitlement to service connection for PTSD.  

In April 2009, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2009.  In December 2010, the Board again remanded the case to the RO for still further evidentiary development.  An SSOC was issued in January 2012.  After the Veteran's appeal was certified to the Board in February 2012, he submitted additional relevant evidence to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).  

On August 20, 2012, the Veteran appeared and offered testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2011).  

The Board has expanded the issue on appeal to include any and all psychiatric disorders, including but not limited to PTSD, such as depression and bipolar disorders as shown by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (although a claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).  


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection; the Veteran filed a notice of disagreement (NOD) but did not perfect an appeal.  

2.  The evidence associated with the record since the June 2000 rating decision includes evidence which is not cumulative or redundant of the evidence previously of record.  Based upon the reason for the prior denial, the evidence is relevant and probative.  

3.  The Veteran likely has PTSD due to events experienced during active military service.  


CONCLUSIONS OF LAW

1.  Evidence received since a June 2000 final rating decision is new and material; therefore, the Veteran's claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

2.  The Veteran likely has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The records indicate that the Veteran entered active duty in January 1977; his enlistment examination, conducted in December 1976, was negative for any complaints, findings or treatment of a psychiatric disorder, including PTSD.  The service treatment records (STRs) indicate that the Veteran was seen for complaints of pain in the right shoulder over the past year; he reported injuring the shoulder when he ran into a tree.  In August 1977, the Veteran underwent a right shoulder repair.  During a clinical visit in December 1977, the Veteran complained of pain in the right shoulder.  He also reported being hit in the left eye three and a half weeks earlier; he complained of numbness and stated that he felt something moving under the skin.  The assessment was neurobruise.  The Veteran also reported he had been coughing up blood for the past 31/2 weeks.  The Veteran was discharged in March 1978; it was determined that he failed to maintain acceptable standards for retention.  

Post-service treatment records, dated from May 1978 through April 1995, do not reflect any complaints or treatment for a psychiatric disorder, including PTSD.  These records reflect ongoing clinical evaluation and treatment for a right shoulder disorder.  

The Veteran's initial claim for service connection for PTSD (VA Form 21-4138) was received in September 1999.  Submitted in support of the claim was a statement from the Veteran, wherein he stated that he developed PTSD as a result of the way he was treated by the military.  The Veteran indicated that he sustained a right shoulder injury when he broke up an attempted rape during boot camp, at Fort Jackson, South Carolina.  The Veteran related that he was shot at by the recruits who were involved in the rape attempt because he was planning on testifying against them.  The Veteran also reported that the drill sergeant forced him to stay in the gas chamber.  

Also submitted in support of the Veteran's claim were VA progress notes dated from December 1998 to September 1999.  These records show that the Veteran had several periods of hospitalization for treatment of depression, homicidal ideations and suicidal ideations.  In December 1998, the Veteran was admitted to a VA hospital with a history of substance dependence and suicidal ideation.  The diagnosis was depression.  During a clinical visit in February 1999, the Veteran complained of poor sleep the previous night; he stated that the doctor told him that he is not bipolar; rather, they felt that he had PTSD.  The Veteran was seen in August 1999 with blurred vision, nausea and dry mouth for the past 2 weeks which he attributed to fluoxitine; he also reported ongoing homicidal ideation towards his apartment manager.  The diagnoses were homicidal ideation and PTSD.  The Veteran was seen in September 1999 for complaints of feeling suicidal and homicidal; he stated that he was unable to sleep.  The diagnostic impression was depression, NOS with acute suicidal ideation.  A VA hospital summary, dated in September 1999 reflects that the Veteran presented voluntarily for admission; he reported that he had become increasingly depressed and was having thoughts of killing himself over the past month.  He was having nightmares regarding the shoulder and neck injury he had received while in the military.  The discharge diagnoses were PTSD and major depression.  

By a rating action in June 2000, the RO denied the claim for service connection for PTSD based on a finding that there was not sufficient evidence to verify the reported stressor or linking his current condition to service.  It was also determined that, while the current treatment records showed diagnoses of PTSD, they did not specifically link the PTSD to military service.  A notice of disagreement (NOD) with that determination was received in October 2000, and a statement of the case (SOC) was issued in May 2001; however, no substantive appeal was received from the Veteran.  Therefore, that determination became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

Of record is a VA hospital summary which shows that the Veteran presented voluntarily for admission in September 2000.  The Veteran indicated that he was suffering from chronic neck and shoulder pain.  It was noted that the Veteran was asking for benefits for PTSD, which he developed when he witnessed a rape and during the struggle, he received injury to his left eye and a rotator cuff injury to his right shoulder.  The Veteran stated that he continues to have nightmares about the incident.  The assessment was major depression and PTSD.  The Veteran again presented to a VA hospital in January 2001 for voluntary admission; he stated that he had become increasingly depressed over the past month.  He stated that he was having nightmares and difficulty with sleep.  The Veteran reported witnessing a sexual assault of a male soldier while in the military; he was threatened if he intervened.  The Veteran indicated that he had violent dreams of attacking the perpetrators in which he kills them or he himself is killed.  The Veteran further reported that the nightmares have increased to the point where he had become violent, striking his mother several days ago.  The pertinent diagnoses were major depressive disorder and PTSD.  

At his DRO hearing in March 2001, the Veteran reported that while at Fort Jackson in June 1976, he was elected to be platoon leader of 86 men.  At that time, there was a young soldier who could not keep up physically; the Veteran would disperse his equipment out to the other soldiers and ask them to help.  The Veteran recalled that a few black soldiers, approximately 12, decided that they were going to rape the young soldier.  He recalled waking up one night and heard a muzzled scream; when he went out, he noticed that a man was being raped.  The Veteran stated that he grabbed a bunk adapter and struck one of the guys in the head and went to report the incident to the commanding officer; however, when he told the drill sergeant, he was told to mind his own business.  The Veteran testified that he was physically threatened.  The Veteran reported that he was constantly told that they were going to kill him.  He stated that he could not sleep because he had to sleep with one eye open; he had to always watch his back.  

Also of record is a lay statement from E. N., dated in March 2001, indicating that the Veteran has had trouble sleeping ever since she has known him.  E. N. related that the Veteran occasionally had nightmares in which he is fighting in his sleep.  She also reported that the Veteran had gone many nights without sleeping for fear of having nightmares.  

In a statement in support of claim (VA Form 21-4138), dated in July 2002, the Veteran sought to reopen his claim of entitlement to service connection for PTSD.  Submitted in support of the claim were VA progress notes dated from February 1999 through April 2005.  These records show that the Veteran received ongoing treatment for symptoms of a psychiatric disorder, variously diagnosed as major depressive disorder and PTSD.  

The Veteran was afforded a VA examination in April 2005.  At that time, it was noted that the Veteran has a psychiatric inpatient history and physical of January 8, 2005 and the discharge summary covering the period from January 8th through January 19th, 2005 indicating that he was admitted for suicidal precautions; the diagnoses were major depressive disorder, PTSD, and polysubstance abuse.  The diagnoses included PTSD per record.  

Of record is a statement from the Veteran, dated in June 2005, indicating that he was selected to be platoon leader in June 1976; he was the leader of 82 men.  He stated that, as the training in boot camp progressed, men were discharged or found untrainable; they ended up with 47 men at the end of boot camp.  The Veteran recalled that the drill platoon was a black man from Vietnam and he had a history of being mistreated.  The Veteran reported that there was a while soldier trainee who had a difficult time and the Veteran was trying to help him but the drill sergeant wanted the platoon to "punk him out."  The platoon began to harass him; the blacks began calling him a fag and made a statement about raping him.  The Veteran related that he was awakened one night by what sounded like a muzzled scream; he got up and checked it out and discovered something that he had never witnessed.  The Veteran reported that twelve men were raping the young man; he grabbed a bunk adapter and started swinging and got them off of the young man.  He took him to his quarters and went for help.  The Veteran recalled that the next morning, the drill sergeant took his stripes and told him to change his story.  During drills, they made him stay in the gas chamber longer than usual; he was shot at during training.  The Veteran also related that they jumped on him and beat him; as a result, he sustained a dislocated shoulder and was subsequently struck in the face and sustained injury to the left eye.  The Veteran indicated that the doctor who performed the surgery on his shoulder recommended a medical discharge but his company commander refused; he was forced to accept a general discharge.  

VA progress notes dated from June 2005 through November 2007 show that the Veteran received ongoing clinical evaluation, hospitalization and treatment for symptoms of a psychiatric disorder, including depression, suicidal ideations, and chronic nightmares.  The records reflect diagnoses of PTSD, bipolar disorder, and substance induced mood disorder.  A VA hospital discharge summary, dated in June 2007, indicates that the Veteran reported having suicidal ideations, depression, nightmares, and intrusive memories of trauma he experienced in service.  The Veteran stated that his PTSD symptoms were due to having witnessed a soldier being raped by 12 men.  It was noted that past psychiatric diagnoses include PTSD, substance-induced mood disorder, cocaine abuse, alcohol dependence, and major depressive disorder without psychotic features.  He has had multiple hospitalizations at the Topeka Veterans Administration Medical Center.  The discharge diagnoses were bipolar disorder and PTSD.  

In a statement in support of claim (VA Form 21-4138), dated in June 2008, the Veteran again reported a history of witnessing the rape of another soldier during basic training at Fort Jackson, South Carolina.  The Veteran indicated that he grabbed a bunk adapter and began swinging at all the soldiers who were assaulting the young man.  The Veteran related that he went to report the incident to the company commander who called the drill sergeant; the drill sergeant told him that "that sissy got what was coming to him."  The Veteran was then told that it was not his problem and that he should "stand down."  Subsequently, his squad position was taken from him; it was then that his problems began.  The Veteran reported being beaten everyday; he was attacked by groups of soldiers at all times of day.  The Veteran related that it was during one of those incidents that his shoulder was injured.  He was later attacked in his room and suffered an injury to his face; it was then that he accepted a general discharge under honorable conditions.  The Veteran maintained that he currently suffers from PTSD as a result of those experiences in service.  The Veteran indicated that he had little or no social interaction with people; this has affected his personal relationships due to fighting in his sleep.  

VA progress notes dated from June 2008 through June 2009 show that the Veteran received ongoing clinical evaluation, hospitalization and treatment for symptoms of a psychiatric disorder, including depression, suicidal ideations, and chronic nightmares.  The records reflect diagnoses of PTSD, bipolar disorder, and substance induced mood disorder.  

Received in February 2012 was a statement from De. Siavash Nael, dated in June 2011, indicating that the Veteran had been under his care for management of his chronic pain as a result of on the job injury.  Dr. Nael stated that the injury resulted in left shoulder and neck injury which led to chronic pain disorder due to psychological factors and recurrent depression.  Dr. Nael noted that the Veteran is also suffering from a traumatic experience which occurred while he was in the military service.  Dr. Neal related that the Veteran has been diagnosed with PTSD and has had incomplete treatment in a VA hospital, most recently in Topeka, Kansas; he still has symptomatology of chronic PTSD.  Dr. Nael stated that he believed that the Veteran's PTSD was a direct result of his traumatic experience while in the service and which he documented in his evaluation summary.  

At his personal hearing in August 2012, the Veteran's representative argued that the statements from D. B and the statements from the nurse practitioner have provided the necessary link between the Veteran's PTSD and military service.  It was noted that the Veteran has been under the treatment of the nurse practitioner for the past three months, and she has related his PTSD to the experiences he had in military service.  The Veteran reported being a troop leader of 86 men, waking up one night to a muffled scream; he recalled that the scream came from a young soldier who was being raped by 12 soldiers.  The Veteran related that the company commander dispersed the crowd but told him to stand down; and, when he refused, they took his stripes.  The Veteran reported being beaten in boot camp every day; he was constantly told that if he gave testimony against the 12, he was going to be killed.  The Veteran stated that he would be taken out to the woods and stomped on.  The Veteran reported that he was expeditiously discharged due to inability socially or emotionally to cope with military service.  The Veteran indicated that while he started having symptoms in Germany, he did not and could not trust anyone.  The Veteran indicated that he started having nightmares as soon as he came back home.  The Veteran related that he eventually sought treatment at VA.  At that time, the Veteran was told that he had PTSD and major depression.  

Submitted at the hearing was a medical statement from L. E. a nurse practitioner, dated in August 2012, indicating that she was currently caring for the Veteran who has PTSD more likely than not caused by trauma (non-combat) in the military.  She noted that his care givers at three other VA facilities agreed.  The nurse reported that the Veteran was first diagnosed with PTSD in 2002 at one VA facility, and subsequently by other doctors at two other VA facilities.  

Also submitted at the hearing was a statement from D. B., dated in July 2012.  She reported meeting the Veteran shortly after he was discharged from military service.  D. B. indicated that when she first met the Veteran, he was sweet and kind to her; however, she noted that he subsequently changed so much that it scared her.  In another lay statement submitted at the hearing, B. W. described the Veteran's problems with sleeping; she noted that the Veteran would start striking out and hitting her and it would take several minutes before he realized where he was.  B. W. indicated that the Veteran also had problems with his temper; she stated that the majority of the time he walks around angry.  

When a claimant fails to timely appeal an RO decision denying his or her claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Under pertinent regulations, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As noted above, the claim of service connection for PTSD was previously denied by the RO in June 2000.  A notice of disagreement (NOD) to that determination was received in October 2000, and a statement of the case (SOC) was issued in May 2001; however, no substantive appeal was received from the Veteran.  Therefore, that determination became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

The Board notes that at the time of the prior denial, the RO determined that there was insufficient information to verify the Veteran's claimed stressor; it was also determined that the available medical evidence was insufficient to confirm a link between the current symptoms and an in-service stressor.  

Evidence submitted since the last final denial by the RO in June 2000 includes VA progress notes, private examination reports, medical statements, as well as statements from the Veteran.  The records submitted are new in that they were not previously of record.  While some of this evidence is cumulative, duplicative, or immaterial, there is also evidence submitted that is material, and sufficient to reopen the Veteran's claim.  That is, there is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran has presented VA hospital reports and progress notes, dated from March 2000 through June 2009, which document an assessment of PTSD based on the reported in-service stressor.  In addition, in a medical statement, dated in June 2011, a private physician stated that it was his belief that the Veteran's PTSD is a direct result of his traumatic experience in service.  The Veteran has also submitted detailed statements regarding the stressors he experienced during basic training.  The Veteran also submitted lay statements that attest to the effect of the Veteran's experiences during military service on his behavior.  The additional evidence is new and material.  

This evidence is new and material to the Veteran's claim because it provides a diagnosis of PTSD, which the evidence suggests is related to service, something that was not established in the prior denial.  Specifically, the evidence is relevant and probative of the issue regarding the presence of PTSD and bears directly and substantially upon the facts regarding whether current disability is traceable to his military service.  Because the credibility of the evidence is presumed in determining whether new and material evidence has been submitted, this evidence is relevant and probative of the issue of whether PTSD is a result of active military service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based upon the reasons for the prior denial, the evidence is new and material, and the claim is reopened.  

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  In determining whether a veteran participated in combat, the veteran's oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required--provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Zarycki, 6 Vet. App. at 98.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  

The Veteran does not contend that he suffers from PTSD as the result of a combat-related event; nor does the record show that he served in combat.  Rather, he alleges a number of noncombat stressors that mainly occurred during basic training while stationed at Fort Jackson, South Carolina.  The Veteran reported intervening and stopping the rape of another soldier; as a result, he was physically assaulted and threatened, and that he was in fear of his life while living in the barracks.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c) (2) (October 11, 1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  

With respect to personal assaults, 38 C.F.R. § 3.304(f) was amended in March 2002, to add the following:  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (3).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets all the elements for an award of service connection for PTSD.  

The Board acknowledges that, given the lack of corroboration in service department records, what exactly occurred during the Veteran's service is open to debate.  Nevertheless, the salient points for purposes of this appeal are that the Veteran states that he became the subject of harassment and physical assault after he stopped the rape of another soldier, that several treating clinicians have found him credible in this regard, and that there are some corroborating references to the claimed in-service physical assaults in contemporaneously prepared STRs.  Significantly, the STRs show that the Veteran received treatment for facial injuries in service.  In December 1977, the Veteran reported being hit in the left eye three and a half weeks ago; he complained of numbness and stated that he felt something moving under the skin.  The assessment was neurobruise.  The Veteran also reported he had been coughing up blood for the past 3 and 1/2 weeks.  The records also refer to a shoulder injury in service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient corroboration of the occurrence of the claimed in-service physical assaults.  

Moreover, the records reflects that the Veteran has a long history of psychiatric hospitalizations since 1999; these hospital reports reflect that the Veteran has reported symptoms including depression, nightmares, anger outbursts, suicidal and homicidal ideations, all of which he attributed to the experiences in service.  VA clinicians have reported diagnoses of PTSD based on the experiences reported by the Veteran.  Several VA psychiatrists and treatment records indicate that the Veteran's currently diagnosed PTSD was caused by the in-service assaults.  In fact, in a statement dated in June 2011, Dr. Nael stated that it was his belief that the Veteran's PTSD is a direct result of his traumatic service experiences.  In addition, in an August 2012 statement, L. E., a nurse practitioner, stated that she was currently caring for the Veteran, whose PTSD was more likely than not caused by trauma in the military.  

In light of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to traumatic experiences in service.  Under such circumstances, the benefit of the doubt is awarded to the Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Board resolves reasonable doubt in the veteran's favor and finds that the evidence supports a grant of entitlement to service connection for PTSD.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


